Opinion issued July 8, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00299-CV
———————————
Stephanie Parker House, Appellant
V.
Lester
Travis House, Jr.,
Appellee

 

 
On Appeal from the 257th District Court
Harris County, Texas

Trial Court Case No. 2009-51376
 

 
MEMORANDUM OPINION
          This is an attempted appeal from an order modifying a
protective order entered during the pendency of a divorce.  We lack jurisdiction over such an
appeal.  See In re K.S.L.‑C., 109 S.W.3d 577, 579 (Tex. App.—Tyler 2003,
no pet.); Bilyeu v. Bilyeu, 86 S.W.3d
278, 281 (Tex. App.—Austin 2002, no pet.); Ruiz
v. Ruiz, 946 S.W.2d 123, 124 (Tex. App.—El Paso 1997, no writ).  Mandamus is the proper appellate procedure to
review complaints about a protective order that is in effect while the parties’
divorce proceeding remains pending in a trial court.  See Bilyeu,
86 S.W.3d at 281; Ruiz, 946 S.W.2d at
124.
          We dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a).  The Clerk of the Court is instructed to issue
the mandate immediately.  See id.
18.6.
 
PER CURIAM
 
Panel consists of Justices Jennings, Alcala,
and Massengale.